LAWRENCE E. MOONEY, Judge.
Following a hearing, Norman C. Steimel III, Commissioner of the Family Court of St. Charles County, filed a document entitled “Findings, Recommendations and Judgment of Dissolution of Marriage.” Husband, the Respondent below, filed a Motion for Rehearing that was denied by Frank A Conard, Judge of the Circuit Court of St. Charles County. Husband subsequently filed this appeal raising two claims of error. First, he asserts that the Commissioner erred in his division of the marital portion of Husband’s pension plan; and second, he contends that the Commissioner erred in ordering the parties to hold certain custodial accounts and bonds in trust for their daughter.
Although the parties have not raised the issue, we must determine our jurisdiction over this appeal sua sponte. Peters v. United Consumers Club, 786 S.W.2d 192, 193 (Mo.App. E.D.1990). A final appealable judgment consists of a writing, signed by a judge, denominated judgment and filed. Rule 74.01(a). A “judge” for purposes of Rule 74.01(a) is a person selected for office in accordance with and authorized to exercise judicial power by Article V of the Missouri Constitution. Slay v. Slay, 965 S.W.2d 845 (Mo. banc 1998). The Supreme Court of Missouri recently held that a document purporting to be a judgment signed by a family court commissioner is not a judgment for purposes of Rule 74.01(a), because it is not signed by a “judge” under the above definition. Id.
The document entitled “Findings, Recommendations and Judgment of Dissolution of Marriage” in this ease was signed by a commissioner of the family court, not a judge as required by Rule 74.01(a). Thus, because no final appealable judgment has been entered, this appeal is dismissed for lack of jurisdiction.
SIMON, P.J. and CRANE, J., concur.